Exhibit 10.11
Execution Version






--------------------------------------------------------------------------------






BMW VEHICLE LEASE TRUST 2017-2,
as Issuer,
U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely as Indenture Trustee
and as Secured Party,
and
U.S. BANK NATIONAL ASSOCIATION,
as Securities Intermediary
                                                                      

______________________________________
CONTROL AGREEMENT
Dated as of October 25, 2017
______________________________________
 

--------------------------------------------------------------------------------

                                                                      




--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
Page
 
Article One DEFINITIONS
1
 
Section 1.01.
 
General Definitions
1
Section 1.02.
 
Incorporation of UCC by Reference
2
Article Two ESTABLISHMENT OF CONTROL OVER SECURITIES ACCOUNTS
2
 
Section 2.01.
 
Establishment of the Accounts
2
Section 2.02.
 
“Financial Assets” Election
3
Section 2.03.
 
Entitlement Orders
3
Section 2.04.
 
Subordination of Lien; Waiver of Set-Off
3
Section 2.05.
 
Notice of Adverse Claims
3
Article Three REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SECURITIES
INTERMEDIARY
4
 
Section 3.01.
 
Representations, Warranties and Covenants of the Securities Intermediary
4
Article Four MISCELLANEOUS
5
 
Section 4.01.
 
Choice of Law
5
Section 4.02.
 
Conflict with other Agreements
5
Section 4.03.
 
Amendments
5
Section 4.04.
 
Successors
5
Section 4.05.
 
Notices
5
Section 4.06.
 
Termination
5
Section 4.07.
 
Counterparts
6
Section 4.08.
 
Limitation of Liability of Owner Trustee
6
Section 4.09.
 
Communications with Rating Agencies
6





i

--------------------------------------------------------------------------------

CONTROL AGREEMENT
This Control Agreement, dated as of October 25, 2017 (this “Agreement”), is
among BMW Vehicle Lease Trust 2017-2, as the issuer (the “Issuer”), U.S. Bank
National Association, not in its individual capacity but solely as indenture
trustee (in such capacity, the “Indenture Trustee”) and as secured party (in
such capacity, the “Secured Party”), and U.S. Bank National Association, as
securities intermediary (the “Securities Intermediary”).
RECITALS
WHEREAS, pursuant to the Indenture, the Issuer has granted to the Secured Party
a security interest in investment property consisting of the 2017-2 SUBI
Collection Account, the Reserve Fund, related Security Entitlements and the
financial assets and other investment property from time to time included
therein to secure payment of the Secured Obligations; and
WHEREAS, the parties hereto desire that the security interest of the Secured
Party be a first priority security interest perfected by “control” pursuant to
Articles Eight and Nine of the UCC.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE ONE

DEFINITIONS
Section 1.01.        General Definitions.  Except as otherwise specified herein
or as the context may otherwise require, the following terms have the respective
meanings set forth below for all purposes of this Agreement.  Capitalized terms
that are used herein that are not otherwise defined shall have the meaning
ascribed thereto in the Indenture.
“2017-2 SUBI Collection Account” means a securities account (within the meaning
of Section 8-501 of the UCC) in the name “BMW Vehicle Lease Trust 2017-2”
established with the Securities Intermediary pursuant to the Indenture, together
with any successor accounts established pursuant to the Indenture.
“Accounts” means the 2017-2 Collection Account and the Reserve Fund.
“Agreement” has the meaning set forth in the Preamble.
“Entitlement Holder” means, with respect to any financial asset, a Person
identified in the records of the Securities Intermediary as the Person having a
Security Entitlement against the Securities Intermediary with respect to such
financial asset.
“Entitlement Order” means a notification directing the Securities Intermediary
to transfer or redeem a financial asset.

--------------------------------------------------------------------------------



“Hague Securities Convention” means The Convention on the Law Applicable to
Certain Rights in Respect of Securities Held with an Intermediary (Concluded 5
July 2006), which became effective in the United States of America on April 1,
2017.


“Indenture” means the Indenture, dated as of October 25, 2017, between the
Issuer and the Indenture Trustee.
“Indenture Trustee” has the meaning set forth in the Preamble.
“Issuer” has the meaning set forth in the Preamble.
“Notes” has the meaning set forth in the Indenture.
“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization or government or any agency or political subdivision
thereof.
“Reserve Fund” means a securities account (within the meaning of Section 8-501
of the UCC) in the name “U.S. Bank National Association, as Indenture Trustee,
BMW Vehicle Lease Trust 2017-2” established with the Securities Intermediary
pursuant to the Indenture, together with any successor accounts established
pursuant to the Indenture.
“Secured Obligations” means the payments required to be made to Securityholders
pursuant to Section 8.04 and Article V of the Indenture.
“Secured Party” has the meaning set forth in the Preamble.
“Security Entitlement” means the rights and property interest of an Entitlement
Holder with respect to a financial asset, as specified in Part 5 of Article 8 of
the UCC.
“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date hereof.
Section 1.02.        Incorporation of UCC by Reference.  Except as otherwise
specified herein or as the context may otherwise require, all terms used in this
Agreement not otherwise defined herein which are defined in the UCC shall have
the meanings assigned to them in the UCC.
ARTICLE TWO

ESTABLISHMENT OF CONTROL OVER SECURITIES ACCOUNTS
Section 2.01.        Establishment of the Accounts.  The Securities Intermediary
hereby confirms that (i) the Accounts have been established with the Securities
Intermediary, (ii) each Account is an account to which financial assets are or
may be credited, (iii) the Securities Intermediary shall, subject to the terms
of this Agreement and the Indenture, treat the Secured Party as entitled to
exercise the rights that comprise any financial asset credited to an Account,
(iv) all property delivered to the Securities Intermediary by or on behalf of
the Secured Party or
2

--------------------------------------------------------------------------------



the Issuer for deposit to an Account will promptly be credited to such Account
and (v) all securities or other property underlying any financial assets
credited to an Account shall be registered in the name of the Securities
Intermediary, endorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any financial asset credited to an Account be registered in
the name of the Issuer, payable to the order of the Issuer or specially endorsed
to the Issuer except to the extent the foregoing have been specially endorsed to
the Securities Intermediary or in blank.
Section 2.02.        “Financial Assets” Election.  The Securities Intermediary
hereby agrees that each item of property (whether investment property, financial
asset, security, instrument or cash) credited to the Accounts shall be treated
as a “financial asset” within the meaning of Section 8-102(a)(9) of the UCC.
Section 2.03.        Entitlement Orders.  If at any time the Securities
Intermediary shall receive any Entitlement Order from the Secured Party with
respect to an Account, the Securities Intermediary shall comply with such
Entitlement Order without further consent by the Issuer or any other Person.  If
at any time the Secured Party notifies the Securities Intermediary in writing
that the lien of the Indenture has been released, the Securities Intermediary
shall thereafter comply with Entitlement Orders with respect to such Account
from the Issuer without further consent by the Issuer or any other Person.
Section 2.04.        Subordination of Lien; Waiver of Set-Off.  In the event
that the Securities Intermediary has or subsequently obtains by agreement,
operation of law or otherwise a security interest in the Accounts or any
Security Entitlement credited thereto, the Securities Intermediary hereby agrees
that such security interest shall be subordinate to the security interests of
the Secured Party and the Issuer.  The financial assets and other items
deposited to an Account will not be subject to deduction, set-off, banker’s lien
or any other right in favor of any Person or entity other than the Secured Party
and, subject to the provisions hereof, the Issuer (except that the Securities
Intermediary may set off against amounts on deposit in such Account (i) all
amounts due to it in respect of its customary fees and expenses for the routine
maintenance and operation of such Account, and (ii) the face amount of any
checks which have been credited to such Account but are subsequently returned
unpaid because of uncollected or insufficient funds).
Section 2.05.        Notice of Adverse Claims.  Except for the claims and
interests of the Issuer and the Secured Party in the Accounts, the Securities
Intermediary does not know of any claim to, or interest in, the Accounts or in
any financial asset credited thereto.  If any Person asserts any lien,
encumbrance or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process) against an Account or in any
financial asset carried therein, the Securities Intermediary will promptly
notify the Secured Party and the Issuer thereof.
3

--------------------------------------------------------------------------------



ARTICLE THREE

REPRESENTATIONS, WARRANTIES AND COVENANTS
OF THE SECURITIES INTERMEDIARY
Section 3.01.        Representations, Warranties and Covenants of the Securities
Intermediary.  The Securities Intermediary hereby represents and warrants to the
Secured Party and the Issuer, and covenants that:
(a)            Each Account has been established as set forth in Section 2.01
and each Account will be maintained in the manner set forth herein until
termination of this Agreement.  The Securities Intermediary shall not change the
name or account number of any Account without the prior written consent of the
Secured Party.  The Securities Intermediary is acting hereunder in the capacity
of a “securities intermediary” within the meaning of Section 8-102(a)(14) of the
UCC.
(b)            No financial asset carried in an Account is or will be registered
in the name of the Issuer, payable to the order of the Issuer, or specially
endorsed to the Issuer, except to the extent that such financial asset has been
endorsed to the Securities Intermediary or in blank.
(c)            This Agreement is the valid and legally binding obligation of the
Securities Intermediary.
(d)            The Securities Intermediary has not entered into, and until the
termination of this Agreement will not enter into, any agreement pursuant to
which it agrees to comply with Entitlement Orders of any Person other than the
Secured Party or the Issuer, in each case to the extent provided in Section
2.03, with respect to the Accounts.
(e)            The Securities Intermediary has not entered into any other
agreement with the Secured Party or the Issuer purporting to limit or condition
the obligation of the Securities Intermediary to comply with Entitlement Orders
as set forth in Section 2.03.
(f)            The Securities Intermediary has at the time of this Agreement and
shall continuously maintain have a place of business in the United States at
which any of the activities of the Securities Intermediary are carried on and
which (i) alone or together with other offices of the Securities Intermediary or
with other persons acting for the Securities Intermediary in the United States
or another nation (A) effects or monitors entries to securities accounts,
(B) administers payments or corporate actions relating to securities held with
the Securities Intermediary or such other persons, or (C) is otherwise engaged
in a business or other regular activity of maintaining securities accounts ; or
(ii)  is identified by an account number, bank code, or other specific means of
identification as maintaining securities accounts in the United States.
4

--------------------------------------------------------------------------------



ARTICLE FOUR

MISCELLANEOUS
Section 4.01.        Choice of Law.  This Agreement and the Accounts shall be
governed by the laws of the State of New York.  Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Securities Intermediary’s jurisdiction and the Accounts (as well as the Security
Entitlements related thereto) shall be governed by the laws of the State of New
York, and the law of the State of New York shall govern all issues specified in
Article 2(1) of the Hague Securities Convention.  The parties will not agree to
any amendment to this Agreement or the Indenture to change the governing law to
any law other than the laws of the State of New York.
Section 4.02.        Conflict with other Agreements.  There are no agreements
(other than this Agreement and the Indenture) entered into between the
Securities Intermediary in such capacity and the Issuer with respect to the
Accounts.  In the event of any conflict between this Agreement (or any portion
thereof) and any other agreement now existing or hereafter entered into, the
terms of this Agreement shall prevail.
Section 4.03.        Amendments.  No amendment or modification of this Agreement
or waiver of any right hereunder shall be binding on any party hereto unless it
is in writing and is signed by all of the parties hereto.
Section 4.04.        Successors.  The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors.
Section 4.05.        Notices.  All demands, notices and communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered at or mailed by registered mail, return receipt requested, to, in the
case of (i) the Issuer, at c/o Wilmington Trust, National Association, Rodney
Square North, 1100 North Market Street, Wilmington, DE 19890, Attention:
Corporate Trust Administration, with a copy to BMW Financial Services NA, LLC,
as Administrator, at 300 Chestnut Ridge Road, Woodcliff Lake, NJ 07677
(telecopier no. (201) 307-9286), Attention: General Counsel; (ii) the Indenture
Trustee and the Secured Party, at 190 South LaSalle Street, 7th Floor, Chicago,
Illinois 60603, Attention: Global Structured Finance/BMW Vehicle Lease Trust
2017-2; and (iii) the Securities Intermediary, at 190 South LaSalle Street, 7th
Floor, Chicago, Illinois 60603, Attention: Global Structured Finance/BMW Vehicle
Lease Trust 2017-2; or as to any of such parties, at such other address as shall
be designated by such party in a written notice to the other parties.
Section 4.06.        Termination.  The rights and powers granted herein to the
Secured Party have been granted in order to perfect its security interest in the
Accounts, are powers coupled with an interest and will neither be affected by
the bankruptcy of the Issuer or the lapse of time.  The obligations of the
Securities Intermediary hereunder shall continue in effect with respect to the
Accounts until the Secured Party has notified the Securities Intermediary in
writing that its security interests under the Indenture have been terminated.
5

--------------------------------------------------------------------------------



Section 4.07.        Counterparts.  This Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Agreement by signing and delivering one or
more counterparts.
Section 4.08.        Limitation of Liability of Owner Trustee.  The parties
hereto are put on notice and hereby acknowledge and agree that (a) this
Agreement is executed and delivered by Wilmington Trust, National Association,
not individually or personally but solely as Owner Trustee of the Issuer, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust, National Association but is made and intended
for the purpose of binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust, National
Association, individually or personally, to perform any covenant either
expressed or implied contained herein of the Issuer, all such liability, if any,
being expressly waived by the parties hereto and by any Person claiming by,
through or under the parties hereto, (d) Wilmington Trust, National Association
has made no investigation as to the accuracy or completeness of any
representations and warranties made by the Issuer in this Agreement and (e)
under no circumstances shall Wilmington Trust, National Association be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Agreement or
any other related documents.
Section 4.09.        Communications with Rating Agencies.   If the Securities
Intermediary shall receive any written or oral communication from any Rating
Agency (or any of their respective officers, directors or employees) with
respect to the transactions contemplated hereby or under the Basic Documents or
in any way relating to the Notes, such party agrees to refrain from
communicating with such Rating Agency and to promptly (and, in any event, within
one Business Day) notify the Administrator of such communication.  Each of the
Indenture Trustee and the Securities Intermediary agree to act at the direction
of the Administrator with respect to any communication to a Rating Agency and
further agree that in no event shall such party engage in any oral communication
with respect to the transactions contemplated hereby or under the Basic
Documents or in any way relating to the Notes with any Rating Agency (or any of
their respective officers, directors or employees) without the participation of
the Administrator.
[SIGNATURE PAGE FOLLOWS]
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.
BMW VEHICLE LEASE TRUST 2017-2,
as Issuer



By:
Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee

By:    /s/ Clarice Wright                                            
      Name:   Clarice Wright
      Title:     Assistant Vice President
U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely as Indenture Trustee and as Secured
Party
By:   /s/ Jose A. Galarza                                         
      Name:   Jose A. Galarza
      Title:     Vice President
 
 
U.S. BANK NATIONAL ASSOCIATION,
as Securities Intermediary
 
 
By:  /s/ Jose A. Galarza                                           
      Name:   Jose A. Galarza
      Title:   Vice President
 